      Case 2:19-cv-02685-JWB-JPO Document 1 Filed 11/05/19 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF KANSAS

KRISTIN MOPPIN                                    )
                            Plaintiff             )
       v.                                         )      Case No:
                                                  )
SELECT SPECIALTY HOSPITAL-KANSAS                  )      JURY TRIAL DEMANDED
CITY, INC.                                        )
Serve Registered Agent:                           )
       The Corporation Company, Inc.              )
       112 SW 7th Street, Suite 3C                )
       Topeka, KS 66603                           )
                                                  )
SELECT EMPLOYMENT SERVICES, INC.                  )
Serve Registered Agent:                           )
       The Corporation Trust Company              )
       Corporation Trust Center                   )
       1209 Orange Street                         )
       Wilmington, DE 19801                       )
                                                  )
SELECT MEDICAL CORPORATION                        )
Serve Registered Agent:                           )
       The Corporation Trust Company              )
       Corporation Trust Center                   )
       1209 Orange Street                         )
       Wilmington, DE 19801                       )
                            Defendants            )

                                        COMPLAINT

       COMES NOW Plaintiff Kristin Moppin (“Plaintiff”), by and through her attorneys to make

the following Complaint against Defendants.

                                NATURE OF THE CLAIM

       1.     This is an employment discrimination case arising under the Americans with

Disabilities Act, 42 USC §§12101 – 12213, (“ADA”) and the common law of Kansas.

       2.     During her employment with Defendants, Plaintiff suffered a disabling workplace

injury, and thereafter exercised her rights under the ADA and under the workers’ compensation

laws of Kansas.



                                              1
       Case 2:19-cv-02685-JWB-JPO Document 1 Filed 11/05/19 Page 2 of 13




       3.      Defendants unlawfully discriminated and retaliated against Plaintiff for exercising

her rights under the ADA and the workers’ compensation laws of Kansas, failed to accommodate

Plaintiff’s disability and interfered with Plaintiff’s rights under the ADA.

       4.      Defendants discriminated against Plaintiff and unlawfully terminated Plaintiff

based on her disability, requests for accommodations, and/or her invocation of rights under the

workers’ compensation laws of Kansas.

       5.      Plaintiff seeks all legal and equitable relief available under Title VII of the Civil

Rights Act of 1964 as amended, 42 U.S.C. § 2000e, et seq. and the common law of Kansas.

                                             PARTIES

       6.      PLAINTIFF is a female citizen of the USA domiciled in Kansas.

       7.      Plaintiff was employed to work at the Select Specialty Hospital located at 1731

North 90th Street in Kansas City, KS, 66112 (“HOSPITAL”) from approximately June 2018 until

May 2019.

       8.      Throughout Plaintiff’s employment with Defendant she was an “employee” of

Defendants as that term is defined by 42 USC § 12111(4).

       9.       Starting on or about December 14, 2018, Plaintiff suffered a workplace injury to

her left knee that resulted in a “disability” as that term is defined by 42 USC § 12102(1) as it was

a physical condition that substantially limited one or more major life activity, including but not

limited to caring for herself, performing manual tasks, lifting, ambulation involving the legs, and

working.

       10.     Starting on or about December 14, 2018, Plaintiff had a “disability” as that term is

defined by 42 USC § 12102(1), in that she had a record of having the impairment described in the

preceding paragraph.




                                                  2
       Case 2:19-cv-02685-JWB-JPO Document 1 Filed 11/05/19 Page 3 of 13




       11.     Starting on or about December 14, 2018, Plaintiff had a “disability” as that term is

defined by 42 USC § 12102(1), in that she was regarded as having a physical impairment that

substantially limited one or more major life activity which persisted for more than six months.

       12.     DEFENDANT SELECT SPECIALTY HOSPITAL-KANSAS CITY, INC. is a

citizen of Missouri (its state of incorporation) and Pennsylvania (the state in which its principal

place of business is located).

       13.     Defendant Select Specialty Hospital-Kansas City, Inc. owns and operates the

HOSPITAL at which Plaintiff worked during her employment.

       14.     Defendant Select Specialty Hospital-Kansas City, Inc. employed Plaintiff during

her employment at the HOSPITAL.

       15.     Defendant Select Specialty Hospital-Kansas City, Inc. employed the persons who

supervised Plaintiff during her employment at the HOSPITAL.

       16.     At all times during Plaintiff’s employment, Select Specialty Hospital-Kansas City,

Inc. was an “employer” as that term is defined by 42 USC § 12111(5) in that it was engaged in an

industry affecting commerce and had 15 or more employees.

       17.     Further investigation and discovery will likely show that throughout Plaintiff’s

employment, Select Specialty Hospital-Kansas City, Inc. employed 101 or more employees.

       18.     DEFENDANT SELECT EMPLOYMENT SERVICES, INC. is a citizen of

Delaware (its state of incorporation) and Pennsylvania (the state in which its principal place of

business is located).

       19.     Defendant Select Employment Services, Inc. paid Plaintiff for the labor she

provided while employed at the HOSPITAL.




                                                3
       Case 2:19-cv-02685-JWB-JPO Document 1 Filed 11/05/19 Page 4 of 13




       20.    Defendant Select Employment Services, Inc. issued Plaintiff an IRS Form W2 for

the labor she provided while employed at the HOSPITAL for 2018.

       21.    Further investigation and discovery will likely show that Defendant Select

Employment Services, Inc. deducted the wages paid to Plaintiff to compensate her for the labor

she provided while employed at the HOSPITAL during 2018 in its 2018 tax return as a business

expense.

       22.    At all times during Plaintiff’s employment, Select Specialty Hospital-Kansas City,

Inc. was an “employer” as that term is defined by 42 USC § 12111(5) in that it was engaged in an

industry affecting commerce and had 15 or more employees.

       23.    Further investigation and discovery will likely show that throughout Plaintiff’s

employment, Select Specialty Hospital-Kansas City, Inc. employed 501 or more employees.

       24.    Defendant SELECT MEDICAL CORPORATION is a citizen of Delaware (its

state of incorporation) and Pennsylvania (the state in which its principal place of business is

located).

       25.    Defendant Select Medical Corporation created, published, and established the

employment policies in place at the HOSPITAL that were effective during Plaintiff’s employment.

       26.    Defendant Select Medical Corporation employed persons who were involved in

responding to Plaintiff’s requests for accommodations, the interactive process, and the decisions

alleged herein to be discriminatory, including but not limited to the decision to remove her

accommodation of working as a receptionist.

       27.    Defendant Select Medical Corporation employed persons who assisted the

managerial and supervisory employees of Select Specialty Hospital-Kansas City, Inc. regarding

the implementation, training, and enforcement of employment policies, discrimination policies,




                                               4
       Case 2:19-cv-02685-JWB-JPO Document 1 Filed 11/05/19 Page 5 of 13




reasonable accommodation policies, workers’ compensation policies, anti-retaliation policies, and

decisions regarding the interactive process for disabled employees who request accommodations.

       28.     At all times during Plaintiff’s employment, Select Medical Corporation was an

“employer” as that term is defined by 42 USC § 12111(5) in that it was engaged in an industry

affecting commerce and had 15 or more employees.

       29.     Further investigation and discovery will likely show that throughout Plaintiff’s

employment, Select Medical Corporation employed 501 or more employees.

                             SUBJECT MATTER JURISDICTION

       30.     This Court has original subject matter jurisdiction over this case pursuant to 28

USC § 1331 because Counts I and II arise under the ADA.

       31.     This Court has supplemental jurisdiction over Plaintiff’s Kansas law claim of

retaliatory discharge (Count III) pursuant to 28 USC § 1367 because Count III forms part of the

same case or controversy as Counts I and II in that all Counts arise out of the same facts,

occurrences, and transactions.

                                              VENUE

       32.     Venue is proper in this District pursuant to 28 USC § 1391(b) because a substantial

part of the events or omissions giving rise to Plaintiff’s claims occurred within this District.

                             ADMINISTRATIVE PROCEDURES

       33.     On May 25, 2019, Plaintiff filed a Charge of Discrimination with the EEOC against

Defendants. The EEOC assigned the Charge # 563-2019-02092 and file-stamped the Charge on

May 25, 2019 acknowledging its receipt of the same. A copy of the Charge is attached hereto as

Exhibit A and is hereby incorporated by reference.




                                                  5
        Case 2:19-cv-02685-JWB-JPO Document 1 Filed 11/05/19 Page 6 of 13




        34.     On August 8, 2019 the EEOC issued Plaintiff a Notice of Right to Sue for Charge

#563-2019-02092. A copy of the Notice is attached hereto as Exhibit B and is hereby incorporated

by reference.

        35.     This action has been filed within 90 days of August 8, 2019.

                                               FACTS

        36.     On or about June 12, 2018, Plaintiff was hired by Defendants to work at the

HOSPITAL as a Certified Nursing Assistant or CNA.

        37.     On or about December 14, 2018, Plaintiff suffered a workplace injury to her left

knee.

        38.     Plaintiff’s workplace injury substantially limited her ability to ambulate, squat,

kneel, walk for a long period of time, climb stairs, push, pull, lift, and mobilize herself.

        39.     Plaintiff’s workplace injury continues to substantially interfere with Plaintiff’s

ability to engage in the foregoing major life activities.

        40.     Plaintiff reported her workplace injury to Defendants, requested medical treatment

through Defendants’ workers’ compensation provider, and received such medical treatment and

evaluation.

        41.     Plaintiff hired an attorney to represent her workers’ compensation interests and her

Defendant became aware of the same.

        42.     Plaintiff requested reasonable accommodations for her disabling workplace injury,

including taking time off work for medical appointments, restricted and modified job duties, and

a change in duties and responsibilities.

        43.     Starting December 18, 2018, Defendants modified Plaintiff’s work schedule and

job role as a reasonable accommodation for her disabling workplace injury.




                                                  6
        Case 2:19-cv-02685-JWB-JPO Document 1 Filed 11/05/19 Page 7 of 13




        44.     Starting December 20, 2018, Plaintiff began working at the reception desk at the

HOSPITAL.

        45.     Starting December 20,2018, the person who previously worked as the receptionist

was moved to a different location in the HOSPITAL and started performing different tasks.

        46.     In January 2019, Defendants’ workers’ compensation medical provider referred

Plaintiff to an orthopedic surgeon because of the seriousness of the physical condition that resulted

from her workplace injury.

        47.     During January 2019, Plaintiff received more work restrictions due to her medical

condition and Defendants were notified of the same.

        48.     Plaintiff continued to miss work for medical appointments during and after January

2019.

        49.     During March 2019, Defendants reprimanded Plaintiff for missing work due to her

disability and need for medical treatment as a result of her workplace injury. She was warned about

Defendants’ point system and told she was being assigned points for missing work for her doctors’

appointments.

        50.     After Plaintiff’s workers’ compensation claim was resolved, Defendants then

solicited Plaintiff’s resignation, which Plaintiff refused.

        51.     On or about April 16, 2019, Defendants received a request for accommodation from

Plaintiff’s primary care provider which included restrictions for Plaintiff’s physical movements;

however, these restrictions would not have prevented Plaintiff from performing the receptionist

role that she had been performing since December 2018.

        52.     On or about April 18, 2019, Plaintiff made a request to use Paid Time Off (“PTO”)

but her request was denied even though she had PTO available to use.




                                                   7
       Case 2:19-cv-02685-JWB-JPO Document 1 Filed 11/05/19 Page 8 of 13




        53.        Plaintiff asked local HR why her request for PTO was denied, but local HR refused

to give Plaintiff an explanation.

        54.        On or about April 24, 2019, Plaintiff submitted a complaint to Defendants regarding

Plaintiff’s request for PTO being denied, which Plaintiff believed to be in retaliation for her

exercising her rights related to her workplace injury and needs for accommodations.

        55.        Defendants then cut Plaintiff’s hours by one hour per day.

        56.        On or about April 30, 2019, Defendants received a request for accommodation from

Plaintiff’s primary care provider that included restrictions for Plaintiff’s physical movements;

however, these restrictions would not have prevented Plaintiff from performing the receptionist

role that she had been performing since December 2018.

        57.        On May 1, 2019, Defendants notified Plaintiff that she was being removed from

her position as receptionist because the prior receptionist had requested to return to working as

receptionist.

        58.        Prior to May 1, 2019, the prior receptionist had not requested to return to working

as receptionist.

        59.        On May 1, 2019, Defendants notified Plaintiff that if she wanted to continue

working for Defendants, the only positions that she could do were as needed, or PRN positions.

        60.        Plaintiff informed Defendants that she wished to work PRN.

        61.        After May 1, 2019, there was a need for someone to work the receptionist position,

but the opportunity was not provided to Plaintiff.

        62.        At all times mentioned herein, before and after, the above described perpetrators

were agents, servant and employees of Defendant and were at all such times acting within the

scope and course of their agency and employment, or their actions were expressly authorized or




                                                    8
       Case 2:19-cv-02685-JWB-JPO Document 1 Filed 11/05/19 Page 9 of 13




ratified by Defendant. Therefore, Defendant is liable for the actions of said persons and/or other

perpetrators under all theories pled herein.

                                          COUNT I
                                ADA - Disability Discrimination

       63.     Plaintiff incorporates by reference every other allegation made in this Complaint.

       64.     Plaintiff was an employee of Defendants for purposes of the ADA.

       65.     Plaintiff was disabled for purposes of the ADA.

       66.     Plaintiff had a record of being disabled for purposes of the ADA.

       67.     Defendants regarded Plaintiff as being disabled for purposes of the ADA.

       68.     Defendants issued Plaintiff unwarranted discipline during March 2019 because

Plaintiff was disabled, had a record of being disabled, or because it regarded her as disabled.

       69.     Defendants refused to approve Plaintiff’s request for PTO because Plaintiff was

disabled, had a record of being disabled, or because it regarded her as disabled.

       70.     Defendants reduced Plaintiff’s working hours because Plaintiff was disabled, had a

record of being disabled, or because it regarded her as disabled.

       71.     Defendants terminated Plaintiff’s receptionist position on or about May 1, 2019

because Plaintiff was disabled, had a record of being disabled, or because it regarded her as

disabled.

       72.     Defendants failed to provide Plaintiff reasonable accommodations to Plaintiff as of

May 1, 2019 and beyond even though there were reasonable accommodations available, including

allowing Plaintiff to continue working as the receptionist or allowing her to work as receptionist

when the former receptionist took time off work.




                                                 9
      Case 2:19-cv-02685-JWB-JPO Document 1 Filed 11/05/19 Page 10 of 13




       73.     The foregoing adverse employment actions directly and proximately caused

Plaintiff to suffer damages, including lost wages, lost benefits, emotional distress, humiliation,

intimidation, embarrassment, and frustration.

       74.     The persons who terminated Plaintiff’s employment with Defendants were agents

of Defendant who were acting in the course and scope of their agency with Defendants or acted

with express authority from Defendants.

       75.     Defendants, through their agents or employees, acted outrageously by engaging in

discriminatory practices with malice or reckless indifference to Plaintiff’s federally protected

rights. Defendants are therefore liable for punitive damages in an amount sufficient to punish

Defendants and to deter them and other employers from engaging in similar conduct.

       WHEREFORE, Plaintiff prays for judgment against Defendants on Count I of her

Complaint, for a finding that she was subjected to unlawful discrimination in violation of 42 U.S.C.

§ 12101 et seq.; for compensatory and punitive damages; equitable relief; costs expended;

reasonable attorneys’ and experts’ fees provided by 42 U.S.C. §2000e-5(k); and for such other

relief the Court deems just and proper.

                                         COUNT II
                              ADA – Interference and Retaliation
       76.     Plaintiff incorporates by reference every other allegation made in this Complaint.

       77.     Plaintiff engaged in protected activity by requesting workplace accommodations to

accommodate her disability and by reporting her reasonable, good faith belief that she was being

mistreated after reporting her workplace injury and seeking reasonable accommodations for the

disabling physical condition that resulted therefrom.

       78.     Defendant interfered with Plaintiff’s exercise of her ADA rights and retaliated

against Plaintiff for exercising her ADA rights by issuing her unwarranted discipline, refusing to



                                                10
      Case 2:19-cv-02685-JWB-JPO Document 1 Filed 11/05/19 Page 11 of 13




approve her request for PTO, cutting her work hours, soliciting her resignation, eliminating her

reasonable accommodation, and terminating her position as receptionist, which was previously

provided as a reasonable accommodation for her disability.

       79.     The acts of interference and materially adverse acts alleged above directly and

proximately caused Plaintiff to suffer damages, including lost wages, lost benefits, emotional

distress, humiliation, intimidation, embarrassment, and frustration.

       80.     The persons who engaged in the foregoing acts of interference and retaliation were

agents of Defendants who were acting in the course and scope of their agency with Defendants or

acted with express authority from Defendants.

       81.     Defendants, through their agents or employees, acted outrageously by engaging in

discriminatory and retaliatory practices with malice or reckless indifference to Plaintiff’s federally

protected rights. Defendants are therefore liable for punitive damages in an amount sufficient to

punish Defendants and to deter them and other employers from engaging in similar conduct.

       WHEREFORE, Plaintiff prays for judgment against Defendants on Count II of her

Complaint, for a finding that she has been subjected to unlawful interference and retaliation

prohibited by 42 U.S.C. 2000e et seq.; for compensatory and punitive damages; costs expended;

reasonable attorneys’ and experts’ fees provided by 42 U.S.C. 2000e-5(k); and for such other and

further relief the Court deems just and proper.

                                           COUNT III
                                      Kansas Common Law
                                      Retaliatory Discharge

       82.     Plaintiff incorporates by reference every other allegation made in this Complaint.




                                                  11
      Case 2:19-cv-02685-JWB-JPO Document 1 Filed 11/05/19 Page 12 of 13




       83.     The public policy of the state of Kansas is that all employees have the right to utilize

the workers’ compensation laws of Kansas, KSA §44-501 et seq. without suffering adverse

employment consequences in retaliation for doing so.

       84.     Plaintiff availed herself of the workers’ compensation laws of Kansas by reporting

her workplace injury, seeking medical leaves of absence, seeking medical treatment through

workers’ compensation, pursuing a workers’ compensation claim, and by insisting that her

employer honor her medical restrictions, and by refusing to resign.

       85.     Defendants terminated Plaintiff’s position as receptionist, which was previously

provided as a reasonable accommodation for her disability.

       86.     The foregoing actions were taken against Plaintiff because she exercised her rights

under the workers’ compensation laws of Kansas and directly and proximately caused Plaintiff to

suffer damages, including lost wages, lost benefits, emotional distress, intimidation, humiliation,

embarrassment and frustration.

       87.     The persons who terminated Plaintiff’s position as receptionist were agents of

Defendants who were acting in the course and scope of their agency with Defendants or acted with

express authority from Defendants.

       88.     Defendants, through their agents or employees, acted outrageously by terminating

Plaintiff’s position as receptionist, doing so with malice or reckless indifference to Plaintiff’s legal

rights. Defendants are therefore liable for punitive damages in an amount sufficient to punish

Defendants and to deter them and other employers from engaging in similar conduct

       WHEREFORE, Plaintiff prays for judgment against Defendant on Count III of her

Complaint, for a finding that she was unlawfully discharged from her receptionist position in

retaliation for invoking his rights under the workers’ compensation laws of Kansas and for all




                                                  12
      Case 2:19-cv-02685-JWB-JPO Document 1 Filed 11/05/19 Page 13 of 13




relief available under Kansas law and the 7th Amendment of the US Constitution including

compensatory and punitive damages, costs, interest, and all other relief the Court deems fair,

reasonable, and equitable.

                                    JURY TRIAL DEMAND

       Plaintiff hereby demands a trial by jury of all triable issues alleged herein.

                             DESIGNATION OF PLACE OF TRIAL

       Plaintiff designated Kansas City, Kansas as the place of trial.

                                                              Respectfully Submitted,

                                                              RALSTON KINNEY, LLC

                                                      By:     /s/ Kenneth D. Kinney
                                                              Thomas F. Ralston, D.Kan. #78212
                                                              Kenneth D. Kinney, D.Kan. #78544
                                                              4717 Grand Avenue, Suite 250
                                                              Kansas City, Missouri 64112
                                                              Telephone: (816) 298-0086
                                                              Facsimile: (816) 298-9455
                                                              Email: tom@rklawllc.com
                                                              Email: ken@rklawllc.com

                                                              ATTORNEYS FOR PLAINTIFF




                                                 13
